
	

114 HR 4323 IH: Abandoned Mine Reclamation Safety Act
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4323
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to promulgate regulations for the safe and environmentally
			 responsible reopening of abandoned mines, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Abandoned Mine Reclamation Safety Act. 2.Reopening of abandoned mines (a)Regulations (1)In generalThe Secretary of the Interior, in consultation with other relevant agencies, shall promulgate regulations for the safe and environmentally responsible reopening of abandoned mines for the sole purpose of facilitating cleanup or remediation of conditions at such mines.
 (2)ContentsSuch regulations shall— (A)be applicable to both coal mines and noncoal mines;
 (B)ensure that an abandoned mine is reopened in a manner that— (i)protects the safety of workers involved in the reopening of the abandoned mine; and
 (ii)minimizes the risk of a blowout or other uncontrolled release of water into the environment; (C)require emergency response and notification plans to be developed before reopening any abandoned mine that poses a risk of an uncontrolled release of water into the environment;
 (D)provide for the long-term care and maintenance of hardrock mine bulkheads; (E)require approval by a professional engineer of plans to reopen abandoned mine sites; and
 (F)incorporate recommendations from the Bureau of Reclamation report entitled Technical Evaluation of the Gold King Mine Incident San Juan County, Colorado and dated October 2015. (3)TimingThe Secretary shall publish proposed regulations under this subsection by no later than 6 months after the completion of the study under subsection (b), or if no such study is conducted, by no later than 18 months after the date of enactment of this Act.
				(b)Study
 (1)In generalThe Secretary of the Interior may seek to enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a study to identify best practices for reopening abandoned mines for the purpose of facilitating cleanup or remediation of conditions at such mines, and to make recommendations for regulatory and legislative action with respect to such reopenings.
 (2)TimingAny study under this subsection shall be completed by no later than 2 years after the date of enactment of this Act.
 (c)Identification of high-Risk sitesThe Secretary of the Interior shall initiate a program to identify and regularly monitor known surface and underground abandoned mine sites and features that pose the highest risk of an inadvertent release of water into the environment.
 (d)Financial assurance requirements not affectedNothing in this section affects the authority of the Secretary or any Federal agency from imposing any requirement to provide a bond, surety, or other financial assurance for abandoned mine cleanup.
			
